Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section1350 of Chapter63 of Title 18 of the United States Code, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of IC Places, Inc., or the Company, hereby certifies, to his knowledge, that: (i) the accompanying Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2011, or the Report, fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By /s/ Steven Samblis Steven Samblis Chief Executive Officer, President and Chairman (Principal executive officer) Date March 28, 2012 The foregoing certification is being furnished with the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, pursuant to 18 U.S.C. § 1350. It is not being filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and it is not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general information language in such filing.
